Citation Nr: 9918049	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-42 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lung disorder due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from February 1960 
to September 1963, from November 1964 to August 1972, and 
from August 1973 to May 1981.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from an April 1996 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
denied service connection for a lung disorder due to asbestos 
exposure.  

A hearing was held in April 1998 before an RO hearing officer 
and in April 1999 at the RO before a traveling Member of the 
Board.  Transcripts of the hearings are of record.

In a statement received in June 1998, the veteran raised the 
issue of entitlement to service connection for chronic 
obstructive lung disease due to tobacco use during service.  
This issue has not been developed for appellate review.  
Accordingly, it is referred to the RO for any action deemed 
appropriate.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial witness that his 
claim for service connection for a lung disorder due to 
asbestos exposure is plausible.


CONCLUSION OF LAW

The claim for service connection for a lung disorder due to 
asbestos exposure is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records disclose that the lungs were normal 
to clinical evaluation and that chest x-rays were negative on 
periodic general physical examinations during the period from 
1960 to 1975.  Treatment entries of May 16, 1977 reveal that 
the veteran complained of shortness of breath and 
nonradiating chest pain.  Clinical inspection showed left 
chest inspiratory and expiratory wheezing. The impressions 
were rule out pleurisy; and cardiac problem.  On subsequent 
examination the same day, it was found that the chest was 
clear; there was limited inspiration because of chest pain; 
no rales or rubs were heard.  Heart tones were regular and 
clear. The impression was neuralgia, left 5th and 6th 
intercostals, with brachial component.  A chest x-ray was 
negative. 

A December 11, 1978 service department treatment entry 
reflects that the veteran complained of cough, aching, and 
generalized malaise.  The assessment was that he probably had 
bronchitis.  Subsequent treatment notations through March 
1981 do not indicate recurrences of bronchitis.  

Medical records reflect the veteran's postservice treatment 
at a service department outpatient clinic from September 1990 
to March 1995.  In March 1994, it was reported that the 
veteran had been afforded a consultation by a pulmonologist, 
and that pulmonary function studies had been performed which 
showed restricted airway disease.  Reference was made to the 
veteran's history of chemical exposure in the past.  The 
assessment was possible early congestive heart failure with 
restrictive airway disease.  On March 16, 1995, the veteran 
reported chest pain and difficulty breathing.  The assessment 
was rule out cardiopulmonary disease.  On March 31, 1995, he 
complained of nonradiating chest pain, increased shortness of 
breath and lightheadedness with exertion; he denied chest 
pain with shortness of breath.  The examiner doubted a 
cardiac cause for shortness of breath.  



VA outpatient reports of May 1995 through March 1998 reflect 
the veteran's recurrent complaints of chest pain and 
shortness of breath.  When the veteran was examined at a VA 
outpatient facility in March 1995, he complained of 
nonradiating, intermittent chest pain, which had been present 
for the past eight or nine months.  He denied associated 
shortness of breath.  A chest x-ray showed focal pleural 
scarring in the left cardiophrenic angle.  In June 1995, the 
assessment was history of chest pain of undetermined 
etiology.  In May 1997, the veteran reported a 3-4 year 
history of shortness of breath with exercise; he experienced 
a dry cough.  He indicated that he had smoked for 16 years 
and had stopped in 1981.  He referred to a four-year history 
of asbestos exposure while working in navy shipyards during 
the early 1970's.  The examiner commented that the etiology 
of the veteran's dyspnea was unclear.  It was observed that 
there was no evidence of asbestos exposure on chest x-ray 
examination.  Subsequent treatment entries reflect that the 
veteran was treated for recurrent bronchitis.

A VA general medical examination was performed in January 
1998.  The pertinent diagnosis was history of exposure to 
asbestos.  The examiner noted that there were some changes on 
chest x-ray examination, some scarring of the lung, and 
dyspnea on exertion.  The examiner went on to state that 
there was a possibility that while working in a shipyard 
during service the veteran may have been exposed to asbestos; 
and that lung changes "may" be due to asbestos.  The 
examiner called attention to the report of a VA chest 
examiner.

A VA respiratory examination was performed in January 1998.  
The veteran reported shortness of breath after walking a few 
blocks or climbing stairs; he sometimes felt right-sided 
chest pain radiating to the back; he had smoked a pack of 
cigarettes a day for 20 years, quitting in 1981.  On physical 
examination, the lungs were clear to auscultation.  It was 
noted that a chest x-ray showed linear scarring in the left 
lung base; pulmonary function studies showed mild to moderate 
obstructive ventilatory defect with significant response to 
bronchodilator with normal diffusion capacity:  the finding 
was regarded as consistent with a history of smoking-induced 
chronic obstructive pulmonary disease.  The impression was 
shortness of breath, most likely due to smoking-induced 
chronic obstructive pulmonary disease.

A hearing was held before an RO hearing officer in April 
1998.  In testimony, the veteran stated that he performed 
maintenance on ships in dry dock; that maintenance involved 
unpacking and repacking asbestos coverings for pipes; that 
his maintenance duties extended over a period of about three 
to five years; and that no protection was provided against 
exposure to asbestos.  He related that he smoked during 
service, but had discontinued smoking during late 1981 or 
early 1982, shortly after his retirement from military 
service.  He noted that he began experiencing shortness of 
breath during postservice years.  He indicated that chest x-
rays show scarring of the lower part of the lung, a finding 
consistent with asbestos exposure, as well as interstitial 
lung disease and pulmonary fibrosis

A hearing was held in April 1999 at the RO before the 
undersigned Board Member.  The veteran testified that he had 
served aboard older vessels on which asbestos was used 
extensively for insulation.  The remaining substance of the 
veteran's testimony essentially reiterated what he had stated 
at the hearing referenced above.  

II.  Legal Analysis

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim is not well-grounded.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The Board notes that all three requirements set forth in 
Caluza must be met in order for a claim to be well-grounded.  
Upon a review of the record, the Board finds that the first 
requirement of Caluza is satisfied since there is competent 
evidence of a lung disorder, identified as chronic 
obstructive pulmonary disease.  The second Caluza requirement 
is also met in that the veteran, as a lay person, is 
competent to state that he experienced respiratory symptoms 
which have persisted over the years since service.  However, 
the third Caluza requirement, that there be a nexus between 
inservice disease or injury and a current disability, is not 
met since there is currently no competent evidence that 
chronic obstructive pulmonary disease is linked to any 
incident or experience of the veteran's military service.  

The Board does not dispute the veteran's contention that he 
was exposed to asbestos while aboard navy ships and that he 
handled asbestos for several years while performing 
maintenance on ships.  However, the veteran has further 
contended that his current lung disorder stems from asbestos 
exposure.  His assertion amounts to an opinion about a matter 
of medical causation.  

The Board recognizes that a VA general medical examiner 
suggested the possibility of a relationship between the 
veteran's current lung disease and inservice asbestos 
exposure, indicating that lung changes "may" be due to 
asbestos.  In Obert v. Brown, 5 Vet. App. 30 (1993), the 
Court held that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Moreover, in 
contrast, a VA pulmonary physician specifically determined 
that the veteran's chronic obstructive pulmonary disease was 
attributable to the smoking, rather than to asbestos 
exposure. 

At bottom, the veteran's unsupported assertion remains the 
principal item of evidence linking his current lung disorder 
to asbestos exposure during military service.  He has 
provided no competent medical opinion linking chronic 
obstructive pulmonary disease to military service.  As a lay 
person, he is not competent to offer an opinion about a 
matter of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  His lay assertion alone cannot render a 
claim well-grounded in a case that requires proof of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim is not well-grounded.  The 
Board notes that the VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (1991) to advise a claimant of evidence needed to 
complete an application for a claim.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veteran Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In this case, the veteran has been 
advised by the RO, in the statement of the case, and by the 
Board in this decision of the evidence necessary to make his 
claim well-grounded.






ORDER

Service connection for a lung disorder due to asbestos 
exposure is denied on the basis that the claim is not well-
grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

